Title: To George Washington from John Jebb, 4 June 1785
From: Jebb, John
To: Washington, George



Sir
Parliament Street [London] 4 Jun. 1785.

The Bearer, a Gentleman of whose abilities in his profession, as well as of whose attachment to the Cause of freedom I have a very favourable opinion, mentioning to me his intention of revisiting Virginia, his native Country, I felt a strong inclination to testify that high regard & veneration, in which I have ever held your exertions in support of the rights of your Countrymen & of Human nature—Thank Heaven! the glorious Struggle has been crownd with full success—and later posterity will with gratitude acknowledge the share which under providence you have had in establishing the liberties of Mankind.

Our Europe groans under the lash of Tyranny Civil & Religious, & as yet scarcely feels the wish for freedom. I feel for the present inattention of my Countrymen to the noblest objects—but I trust that our English spirit will revive ere long, & emulate the great example of their Transatlantic Brethren, reforming our government & assuming a character the reverse of that we have too long sustained.
Notwithstanding the representations of the interested, I own I look to Ireland with prophetic expectation.
That in the full perception of every blessing which approving Heaven can bestow you may long enjoy the fruits of your many labours in the Cause of Public Virtue is the fervent wish of y[o]ur obedt Servt

John Jebb

